Citation Nr: 1104579	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-14 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for psoriasis, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for lumbar strain, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for patellofemoral pain 
syndrome of the bilateral knees, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January to May 2005, from 
October 2005 to September 2007, and from March to September 2010, 
including in support of Operation Iraqi Freedom.  He also had 
additional U.S. Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

It is not clear from a review of the record whether the Veteran 
still is on active duty.  A copy of his most recent military 
orders shows that he was ordered to active duty in the Minnesota 
U.S. Army National Guard from March 4, 2010, to September 30, 
2010, unless he was released sooner or extended by proper 
authority.  He notified VA in May 2010 that he had been ordered 
to return to active duty.  VA then notified the Veteran that his 
VA benefits had been terminated effective March 4, 2010, based on 
his return to active duty.  He was advised to inform VA when he 
had been released from active duty so that his VA compensation 
could be resumed.  The RO then forwarded the Veteran's claims 
file to the Board in June 2010.  There is no indication in the 
Veteran's claims file whether he has been released from active 
duty or if his VA compensation has been resumed as a result of 
his release from active duty.  In any event, the Veteran's return 
to active duty between March and September 2010 does not preclude 
the Board from adjudicating his currently appealed claims.  See 
VAOPGCPREC 10-2004 (Sept. 21, 2004).


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served 
in Iraq in support of Operation Iraqi Freedom and was awarded the 
Combat Infantryman's Badge (CIB) based on such service.
 
2.  The competent evidence shows that the Veteran's psoriasis, 
which existed prior to service, has been attributed to a known 
clinical diagnosis and was not aggravated by service.

3.  The competent evidence shows that the Veteran's claimed 
lumbar strain has resulted only in symptoms of low back pain and 
there is no current clinical objective evidence of a diagnosable 
disease or pathology due to lumbar strain which could be 
attributed to active service or any incident of such service, 
including as due to an undiagnosed illness.

4.  The competent evidence shows that the Veteran's claimed 
patellofemoral pain syndrome of the bilateral knees has resulted 
only in symptoms of bilateral knee pain and there is no current 
clinical objective evidence of a diagnosable disease or pathology 
due to patellofemoral pain syndrome of the bilateral knees which 
could be attributed to active service or any incident of such 
service, including as due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Psoriasis was not incurred in active service, including as 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.317 (2010).

2.  Lumbar strain was not incurred in active service, including 
as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2010).

3.  Patellofemoral pain syndrome of the bilateral knees was not 
incurred in active service, including as due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in January 2008, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for psoriasis, lumbar 
strain, or for patellofemoral pain syndrome of the bilateral 
knees, each to include as due to an undiagnosed illness.  Because 
the Veteran was fully informed of the evidence needed to 
substantiate his claims, any failure of the RO to notify the 
Veteran under the VCAA cannot be considered prejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also 
has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the January 2008 VCAA notice letter, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the January 2008 VCAA notice letter was issued 
prior to the currently appealed rating decision issued in May 
2008; thus, this notice was timely.  Because all of the 
appellant's claims are being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  The Veteran also does not 
contend, and the evidence does not show, that he is in receipt of 
Social Security Administration (SSA) disability benefits such 
that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disabilities and active service.  There is no competent evidence, 
other than the Veteran's statements, which indicates that 
psoriasis, lumbar strain, or patellofemoral pain syndrome of the 
bilateral knees may be associated with service or any incident of 
such service, to include as due to an undiagnosed illness.  The 
Veteran is not competent to testify as to etiology of any of 
these disabilities as they require medical expertise to diagnose.  
Thus, the Board finds that additional examinations are not 
required even under the low threshold of McLendon.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred psoriasis, lumbar strain, 
and patellofemoral pain syndrome of the bilateral knees during 
active service.  He specifically contends that he incurred each 
of these disabilities during service in Iraq in support of 
Operation Iraqi Freedom.  He also contends that he experiences 
psoriasis, lumbar strain, and patellofemoral pain syndrome of the 
bilateral knees as a result of an undiagnosed illness incurred 
while serving in the Persian Gulf.  He alternatively contends 
that his service in Iraq aggravated his pre-existing psoriasis.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
In the case of any Veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Service connection may be established for a Persian Gulf Veteran 
who exhibits objective indications of chronic disability which 
cannot be attributed to any known clinical diagnosis, but which 
instead results from an undiagnosed illness that became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011. 38 C.F.R. § 
3.317(a)(1) (2010).  A "Persian Gulf Veteran" is one who served 
in the Southwest Asia theater of operations during the Persian 
Gulf War.  Id.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to in 
this section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was amended.  
38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised 
the term "chronic disability" to "qualifying chronic 
disability," and involved an expanded definition of "qualifying 
chronic disability" to include: (a) an undiagnosed illness, (b) 
a medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  38 
U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term 
"medically unexplained chronic multisymptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology, 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. Principi, 19 
Vet. App. 1 (2004).  Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi-
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, joint 
pain, neurological signs and symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the upper or lower 
respiratory system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes 
service connection on a presumptive basis only for disability 
arising in Persian Gulf Veterans due to "undiagnosed illness" 
and may not be construed to authorize presumptive service 
connection for any diagnosed illness, regardless of whether the 
diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-
98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 
3.317 for disability which cannot, based on the facts of the 
particular Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by the 
Veteran could conceivably be attributed to a known clinical 
diagnosis under other circumstances not presented in the 
particular Veteran's case does not preclude compensation under § 
3.317.  Id.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for psoriasis, to 
include as due to an undiagnosed illness.  The Veteran has 
contended that he incurred psoriasis during active combat service 
in Iraq in support of Operation Iraqi Freedom.  He has contended 
alternatively that his psoriasis existed prior to service and was 
aggravated (or worsened permanently) as a result of his combat 
deployment to Iraq.  He also has contended that he incurred 
psoriasis as a result of an undiagnosed illness which he incurred 
while in Iraq.  The Veteran's service personnel records show that 
he served in Iraq in 2006 and 2007.  The Board notes that the 
terminal delimiting date for the Persian Gulf War has not been 
established by law or regulation.  See 38 C.F.R. § 3.2 (2010) 
(outlining periods of war).  The Board finds that, based on the 
Veteran's service in Iraq, he meets the definition of a Persian 
Gulf Veteran and 38 C.F.R. § 3.317 is applicable.  See 38 C.F.R. 
§ 3.317(a)(1) (2010).  The Veteran's service personnel records 
also show that he was awarded the CIB for his service in Iraq in 
support of Operation Iraqi Freedom.  Given the Veteran's active 
combat service in Iraq, he is competent to state that his 
psoriasis was aggravated by combat even though there is no 
official records in his service treatment records that psoriasis 
was aggravated (or worsened permanently) during his combat 
deployment to Iraq.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The Board notes in this regard that, although 38 U.S.C.A. 
§ 1154(b) eases the evidentiary burden for combat Veterans in 
establishing that a disease or injury was incurred or aggravated 
during active service, it does not create a presumption of 
service connection for any disease or injury based solely on the 
fact that a Veteran served in combat.  Id.  More is required in 
the form of competent evidence, including a medical nexus, 
linking the disease or injury to service.  The Veteran's pre-
service outpatient treatment records show that, in January 2002, 
he complained of a rash and dry skin which had lasted for 1 month 
and had worsened in the previous 2 weeks.  His rash was located 
on his arms and legs.  Objective examination showed psoriasis on 
the elbows, arms, back, and legs.  The assessment was moderately 
severe psoriasis.

The Veteran's service treatment records show that, on a pre-
enlistment physical examination in September 2004, he reported 
that he was in good health, denied any relevant pre-service 
medical history, and clinical evaluation of the skin was normal.

On outpatient treatment in January 2005, the Veteran complained 
of a 2-week history of eruptions on his elbows and knees.  
Physical examination showed multiple red and purple coin-sized 
scaly patches and small plaques on elbows, lower triceps, and 
pre-patellar area, no intergluteal cleft or scalp involvement, 
and normal nails.  The diagnosis was psoriasis.  The Veteran was 
given a medical waiver for enlistment for mild psoriasis later in 
January 2005.  

On pre-deployment health assessments completed in October 2005 
and in March 2006, the Veteran reported that his health was very 
good and denied any medical problems.  On a post-deployment 
health assessment completed in July 2007, the Veteran reported 
experiencing skin diseases or rashes during a recent deployment 
to Iraq between March 2006 and July 2007.  He stated that his 
current health was good.  The Veteran declined a post-deployment 
physical examination which was offered to him in July 2007.  At 
that time, he denied any relevant in-service history.

The Veteran's post-service medical records show that, although he 
currently experiences disability due to psoriasis, it is not 
related to active service or any incident of such service, to 
include as due to an undiagnosed illness.  On VA examination in 
March 2008, the Veteran's complaints included psoriasis.  He 
reported that he had experienced psoriasis, primarily in his 
elbow, prior to joining the military.  He also reported that, 
while going through military entrance processing in December 
2004, he was found to have psoriasis on the top of both ears, on 
the inside of the ear, and on the top of his scalp.  He denied 
any itching or drainage.  He stated that his psoriasis was not 
disabling.  Physical examination showed some pink raised areas on 
the elbows, 3 less than 1 centimeter (cm) areas on the left elbow 
with white silvery plaques on top, 2 raised pink papules with 
silvery plaques on the right knee, dried scaly 1 cm patches that 
were slightly raised behind both ear lobes, no lesions or skin 
papules on the auricles of the ear or inside the ear, and no 
papules on the scalp visible through the hairline.  The 
impressions included psoriasis.  In an April 2008 addendum to the 
March 2008 VA examination report, the VA examiner stated that she 
had reviewed the Veteran's claims file.  Based on a review of the 
claims file, the VA examiner stated that there was no ongoing 
treatment for the Veteran's psoriasis found documented in his 
service treatment records.  Therefore, the VA examiner opined 
that it was not likely that the Veteran's psoriasis was 
aggravated beyond the normal progression of this disease due to 
active service.  

In March 2010, another VA examiner stated that he had reviewed 
the Veteran's claims file, including his service treatment 
records and VA outpatient treatment records, including VA 
examination reports, and 38 C.F.R. § 3.317.  This VA examiner 
opined that, based on his review of the Veteran's claims file and 
38 C.F.R. § 3.317, the Veteran's psoriasis documented on VA 
examination in March 2008 was not an undiagnosed illness with 
objective findings, a diagnosable but medically unexplained 
chronic multi-system illness of unknown etiology, or a 
diagnosable chronic multi-system illness with a partially 
explained etiology.  This VA examiner also opined that the 
Veteran's psoriasis documented on VA examination in March 2008 
was not related to a specific exposure event experienced during 
service in the Southwest Asia theater of operations.

The Board acknowledges that the Veteran was diagnosed as having 
psoriasis in January 2002, approximately 3 years before he 
received a medical waiver for enlistment on to active service for 
mild psoriasis in January 2005.  The Board also acknowledges the 
Veteran's continuing complaints of psoriasis.  Given the 
Veteran's active honorable combat service in Iraq in support of 
Operation Iraqi Freedom, he is competent to state that his 
psoriasis, which existed prior to service, was aggravated during 
such service even though there is nothing in his service 
treatment records to suggest he received ongoing treatment for 
psoriasis in service (as the VA examiner noted in March 2008).  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As noted, 
however, there is no presumption of service connection for 
psoriasis (or any other disease or injury) based solely on the 
Veteran's acknowledged combat service in Iraq.  

Although the Veteran is competent to state that his psoriasis, 
which existed prior to service, was aggravated by service because 
of his combat deployment to Iraq, the competent evidence (in this 
case, the Veteran's available service treatment records) shows 
that he experienced, at best, a temporary flare-up of his pre-
existing psoriasis during his combat deployment to Iraq.  The 
competent evidence does not show, however, that he experienced 
any permanent disability as a result of any in-service flare-up 
of his pre-existing psoriasis during his combat deployment to 
Iraq.  The VA examiner explained in March 2008 that the Veteran's 
psoriasis was not related to active service based on in-service 
aggravation because there was no evidence of ongoing in-service 
treatment for psoriasis in his service treatment records.  The 
Board observes in this regard that there is no indication in the 
Veteran's available service treatment records that he was treated 
for psoriasis before or after his combat deployment to Iraq.  The 
Veteran also has not identified or submitted any competent 
evidence which demonstrates that he experienced a permanent 
worsening of disability due to his pre-existing psoriasis as a 
result of active service such that in-service aggravation may be 
conceded.  Accordingly, the Board finds that service connection 
for psoriasis is not warranted on the basis of in-service 
aggravation.

The competent evidence demonstrates instead that the Veteran's 
psoriasis is not related to active service or any incident of 
service, to include as due to an undiagnosed illness.  The 
evidence shows that the Veteran's psoriasis is not due to an 
undiagnosed illness because his skin rash, which existed prior to 
service, was attributed to a known clinical diagnosis of 
psoriasis in January 2005 when he received a medical waiver for 
enlistment.  Nor is the Veteran's psoriasis an undiagnosed 
illness based on partially or wholly unexplained etiology (as the 
VA examiner stated in March 2010).  The VA examiner in March 2010 
determined that, based on a review of the claims file, the 
Veteran's psoriasis was not due to any specific exposure he had 
had while in Iraq.  The Veteran has not identified or submitted 
any competent evidence, to include a medical nexus, which relates 
his psoriasis to active service or any incident of such service, 
to include as due to an undiagnosed illness.  Thus, the Board 
finds that service connection for psoriasis is not warranted, to 
include as due to an undiagnosed illness.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for lumbar 
strain and for patellofemoral pain syndrome of the bilateral 
knees, each to include as due to an undiagnosed illness.  The 
Veteran has contended that he incurred low back and bilateral 
knee disabilities during active service.  He has contended 
alternatively that he incurred both of these disabilities as a 
result of an undiagnosed illness incurred while on active combat 
service in Iraq.  The Board again concedes that, based on his 
status as a combat Veteran, the Veteran is competent to state 
that he incurred low back and bilateral knee disabilities even 
though there may be no official record of in-service incurrence.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board again 
notes that there is no presumption of service connection for 
either lumbar strain or patellofemoral pain syndrome of the 
bilateral knees based on the Veteran's active honorable combat 
service in Iraq, however.  The Veteran's pre-service medical 
records show that, on private outpatient treatment in August 
2002, the Veteran complained that he had fallen out of a skid 
loader and hit his left knee just below the patellofemoral joint.  
Physical examination of the left knee showed an abrasion and a 
massive hematoma below the tibial tuberosity which was not warm 
but mildly tender.  There was a full active range of motion in 
the left knee.  The assessment was leg contusion, hematoma, and 
abrasion.  The Veteran was advised to take ibuprofen and to ice 
his left knee.  He also was excused from work for 2 days.

The Veteran's service treatment records show that, on a pre-
enlistment physical examination in September 2004, he reported 
that he was in good health, denied any relevant pre-service 
medical history, and clinical evaluation of the spine and knees 
was normal.  The Veteran was not treated for low back or 
bilateral knee disabilities at any time during service.  On pre-
deployment health assessments completed in October 2005 and in 
March 2006, the Veteran reported that his health was very good 
and denied any medical problems.  At a post-deployment health 
assessment completed in July 2007 after he returned from Iraq, 
the Veteran reported that he had experienced back pain and 
swollen, stiff, or painful joints during his most recent 
deployment and at the time of this health assessment.  The in-
service examiner stated that the Veteran had fallen coming off of 
a truck and had experienced left knee pain from a prior injury.

The post-service medical evidence shows that, although the 
Veteran has complained of low back and bilateral knee pain since 
his service separation, there is no current clinical objective 
evidence of a diagnosable disease or pathology due to either 
lumbar strain or patellofemoral pain syndrome of the bilateral 
knees which could be attributed to active service or any incident 
of such service, including as due to an undiagnosed illness.  On 
VA examination in March 2008, the Veteran's complaints included 
constant low back pain and continuous bilateral knee pain.  He 
reported that his low back pain had begun in October 2005 during 
basic training and occasionally radiated in to the right leg.  He 
rated his low back pain as 2/10 on a pain scale (with 10/10 being 
the worst pain) with flares up to 45 minutes at a time which he 
rated as 8/10 on a pain scale.  He described his bilateral knee 
pain as achy and occurring with running.  He denied any knee 
dislocation, swelling, or infection.  He rated his bilateral knee 
pain as 2/10 on a pain scale with flares of 8/10 on a pain scale.  
His knee pain was not radiating.  

Physical examination in March 2008 showed a normal gait, no heel-
toe walking difficulty, and intact sensation.  Physical 
examination of the knees showed no atrophy, edema, effusion, 
laxity, redness, or tenderness.  Physical examination of the 
spine showed no kyphosis or scoliosis, spasm, or tenderness to 
palpation.  The lumbar curve was flat.  X-rays of the knees and 
spine were negative.  The VA examiner stated that, applying the 
DeLuca criteria, there was no additional limitation of motion of 
the knees or back on repetitive range of motion testing.  The 
impressions included lumbar strain and bilateral patellofemoral 
pain syndrome.  In an April 2008 addendum to the March 2008 VA 
examination report, the VA examiner stated that she had reviewed 
the Veteran's claims file.  The VA examiner stated that, based on 
a review of the Veteran's service treatment records, there were 
no treatment records found for a claimed back strain or bilateral 
knee condition.  She opined that it would be mere speculation to 
relate the Veteran's current back and bilateral knee conditions 
to service.

In a July 2008 outpatient treatment noted included in the 
Veteran's VA outpatient treatment records, a VA staff physician 
stated that the Veteran complained of experiencing constant low 
grade back pain and bilateral knee pain, left greater than right.  
The Veteran rated his low back pain as 2/10 on a pain scale (with 
10/10 being the worst pain) with flare-ups to 8/10 on a pain 
scale.  He reported that he had thrown out his back 3 times since 
returning home from active service.  He also reported that he was 
seeing a chiropractor.  The Veteran rated his bilateral knee pain 
as 7/10 on a pain scale with running and bending his knees.  
Physical examination of the knees showed a negative grind test, 
no ligament laxity, joint line tenderness, or effusion.  X-rays 
of the knees also were negative.

On VA outpatient treatment in February 2009, the Veteran's 
complaints included low back pain and right knee pain.  He stated 
that his right knee pain began during basic training when his 
right knee gave out on him.  He also stated that his right knee 
occasionally still gave out of him.  Physical examination showed 
negative valgus/varus strain on the right knee.  The assessment 
included low back pain and right knee pain.

On VA examination in December 2009, the Veteran's complaints 
included lumbar strain and bilateral knee pain.  He reported that 
his low back pain began in approximately 2006 while in Iraq but 
he was not treated for this complaint during service.  The 
Veteran stated that his low back pain had been stable in the 
previous 12 months, although he also stated that his low back 
pain was present more than 50 percent of the time, right side 
greater than left side.  He also stated that his bilateral knee 
pain had improved in the previous 12 months and he essentially 
had no symptoms in the left knee and only mild intermittent 
symptoms in the right knee.  He described his bilateral knee pain 
as lateral to the knee and inferior to the patella.  He denied 
any flare-ups or incapacitating episodes of low back pain.  He 
also denied any falls, gait abnormality, or radicular symptoms.  
Physical examination of the knees showed no tenderness, effusion, 
edema, redness, heat, inflammation, abnormal movement, 
instability, guarding or movement, deformity, or mal-alignment.  
There was a full range of motion in the knees without evidence of 
pain and full strength in the knees.  Ligament testing was normal 
throughout and the Veteran had a normal gait without evidence of 
abnormal weight bearing.  There was no additional limitation of 
motion due to the DeLuca criteria.  Physical examination of the 
thoracolumbar spine showed mild lower thoracic and lumbar 
tenderness, mild tenderness in the paraspinous muscles, right 
greater than left, and no erythema, spasm, atrophy, guarding, or 
scar, normal thoracolumbar posture, a level pelvis, and a normal 
gait.  There was a full range of motion in the thoracolumbar 
spine without evidence of pain.  X-rays of the knees were 
negative.  X-rays of the lumbosacral spine were unremarkable.  
The VA examiner opined that there were no diagnoses for the 
Veteran's complaints of lumbar strain and for a bilateral knee 
disability because, although there were symptoms, there was no 
current clinical objective evidence of a diagnosable disease or 
pathology.

In March 2010, another VA examiner stated that he had reviewed 
the Veteran's claims file, including his service treatment 
records and VA outpatient treatment records, including VA 
examination reports, and 38 C.F.R. § 3.317.  This VA examiner 
opined that, based on his review of the Veteran's claims file and 
38 C.F.R. § 3.317, the Veteran's complaints of lumbar strain and 
a bilateral knee disability noted on VA examination in December 
2009 were not undiagnosed illnesses with objective findings, 
diagnosable but medically unexplained chronic multi-system 
illnesses of unknown etiology, or diagnosable chronic multi-
system illnesses with a partially explained etiology.  This VA 
examiner also opined that the Veteran's complaints of lumbar 
strain and a bilateral knee disability were not related to a 
specific exposure event experienced during service in the 
Southwest Asia theater of operations.

The Board acknowledges the Veteran's continuing complaints of low 
back and bilateral knee pain.  The Veteran also is competent to 
state that he injured his low back and bilateral knees during his 
active combat service in Iraq, although his service treatment 
records show only that he reported experiencing  back pain and 
stiff joints during this deployment.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  Although the Veteran also is competent to 
state that his combat deployment to Iraq aggravated a pre-
existing left knee injury, and although an in-service examiner 
noted on a post-deployment health assessment completed in July 
2007 after the Veteran had returned from Iraq that he had 
experienced left knee pain from a prior injury, the Veteran has 
not contended that his combat deployment to Iraq aggravated a 
pre-existing left knee injury.  Id.  In any event, the Veteran's 
pre-service medical records show that, although he injured his 
left knee in August 2002, this complaint appears to have resolved 
with treatment.  The competent evidence, to include VA outpatient 
treatment records and examination reports, shows that, although 
the Veteran initially was diagnosed as having low back pain and 
patellofemoral pain syndrome of the bilateral knees following VA 
examination in March 2008, medical records dated subsequent to 
March 2008 indicate that he does not experience any diagnosable 
disability due to either his low back or bilateral knee 
complaints.  

Unfortunately, the VA examiner concluded in March 2008 that it 
would be "mere speculation" to find a causal relationship 
between either lumbar strain or patellofemoral pain syndrome of 
the bilateral knees and active service.  The Veteran questioned 
this conclusion in statements on a June 2008 VA Form 21-4138 and 
requested another, more comprehensive VA examination.  The Court 
has held that, when VA undertakes to provide a Veteran with an 
examination, that examination must be adequate for VA purposes.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also 
has held that medical opinions using the "mere speculation" 
language, without more, generally are disfavored because they are 
inconclusive as to the origin of a disability.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993).  The Court has explained that opinions which 
contain the "mere speculation" language, without more, amount 
to 'nonevidence' neither for nor against the claim because 
service connection may not be based on speculation or remote 
possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding 
that a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the required 
degree of medical certainty).  The Court recently held in Jones 
v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical 
examiner concludes that he or she is unable to provide a nexus 
opinion without speculation, this alone does not make the medical 
opinion inadequate; a medical opinion with such language may be 
adequate if the examiner sufficiently explains the reasons for 
this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (noting that speculative opinion is not 
legally sufficient to establish service connection).  Before the 
Board can rely on an examiner's conclusion that an etiology 
opinion would be speculative, however, the examiner must explain 
the basis for such an opinion or the basis must otherwise be 
apparent in the Board's review of the evidence.  Cf. Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical 
opinion "must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions").  
Furthermore, VA must ensure that any medical opinion, including 
one that states no conclusion can be reached without resorting to 
speculation, is "based on sufficient facts or data."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it 
must be clear from either the examiner's statements or the 
Board's decision that the examiner has considered "all procurable 
and assembled data" by obtaining all tests and records that might 
reasonably illuminate the medical analysis.  See Daves v. 
Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this 
issue in doubt, it is the Board's duty to remand for further 
development.  

Given the foregoing, the Board finds that, because the VA 
examiner used the "mere speculation" language in her March 2008 
opinion regarding the etiology of the Veteran's lumbar strain and 
patellofemoral pain syndrome of the bilateral knees and did not 
provide any further explanation of her opinion, this examination 
report is inadequate for purposes of adjudicating the Veteran's 
service connection claims for lumbar strain and for 
patellofemoral pain syndrome of the bilateral knees.  See 38 
C.F.R. § 4.2.  The Board also finds that remand is not required 
in this case, however, because the Veteran received another, more 
comprehensive VA examination in December 2009 which included a 
review of his claims file, a discussion of his medical history, 
and consideration of all relevant facts and clinical data before 
providing conclusions regarding the etiology of his claimed 
lumbar strain and patellofemoral pain syndrome of the bilateral 
knees that were supported by sufficient analysis.  Thus, the 
Board finds that the December 2009 VA examination is adequate for 
adjudication purposes.  Id; see also Barr, 21 Vet. App. at 303.

The VA examiner concluded in December 2009 that, although 
symptoms of lumbar strain and patellofemoral pain syndrome of the 
bilateral knees were present, no diagnoses could be offered 
because there was no current clinical objective evidence of a 
diagnosable disease or pathology attributable to either of these 
complaints.  The Board finds that the VA examiner in December 
2009 clearly considered "all procurable and assembled data" by 
relying on x-rays which were negative for the knees and 
unremarkable for the lumbar spine and physical examination 
results which showed a full range of motion in the knees and 
spine without any pain or additional limitation of motion due to 
the DeLuca criteria.  See also Daves, 21 Vet. App. at 46.  
Another VA examiner concluded in March 2010 that the Veteran's 
symptoms of lumbar strain and patellofemoral pain syndrome of the 
bilateral knees noted on VA examination in December 2009 were not 
undiagnosed illnesses with objective findings, diagnosable but 
medically unexplained chronic multi-system illnesses of unknown 
etiology, or diagnosable chronic multi-system illnesses with a 
partially explained etiology.  This VA examiner also opined that 
the Veteran's complaints of lumbar strain and a bilateral knee 
disability were not related to a specific exposure event 
experienced during service in the Southwest Asia theater of 
operations.  The March 2010 VA examiner's opinion is considered 
adequate for VA purposes because it was based on a review of the 
relevant records, including the Veteran's VA outpatient treatment 
records and examination reports, and a review of the relevant 
regulation concerning undiagnosed illnesses (38 C.F.R. § 3.317).  
Thus, the competent evidence shows that the Veteran does not 
experience any current disability due to lumbar strain or 
patellofemoral pain syndrome of the bilateral knees which could 
be attributed to active service.  A service connection claim must 
be accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection is not warranted in the absence of 
proof of current disability.  The Veteran has not identified or 
submitted any competent evidence, to include a medical nexus, 
which relates his complaints of lumbar strain or patellofemoral 
pain syndrome of the bilateral knees to active service, to 
include as due to an undiagnosed illness.  Absent evidence of 
current disability due to lumbar strain or patellofemoral pain 
syndrome of the bilateral knees which could be attributed to 
active service, the Board finds that service connection for 
lumbar strain and for patellofemoral pain syndrome of the 
bilateral knees, to include as due to an undiagnosed illness, is 
not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; 
Barr, 21 Vet. App. at 309 (holding that, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements, the Veteran has asserted that his symptoms of 
psoriasis, lumbar strain, and patellofemoral pain syndrome of the 
bilateral knees have been continuous since service.  He asserts 
that he continued to experience symptoms relating to psoriasis 
(skin rash), lumbar strain (back pain), and patellofemoral pain 
syndrome of the bilateral knees (knee pain) after he was 
discharged from the service.  In this case, after a review of all 
the lay and medical evidence, the Board finds that the weight of 
the evidence demonstrates that the Veteran did not experience 
continuous symptoms of any of these disabilities after service 
separation.  Further, the Board concludes that his assertion of 
continued symptomatology since active service, while competent, 
is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of psoriasis, lumbar strain, and 
patellofemoral pain syndrome of the bilateral knees since active 
service is inconsistent with the other lay and medical evidence 
of record.  Indeed, while he now asserts that his disorder began 
in service, in the more contemporaneous medical history he gave 
at service separation in July 2007, he denied any history or 
complaints of symptoms of psoriasis.  Although he also reported 
that he experienced back pain and stiff joints during his most 
recent deployment, the in-service examiner noted only that the 
Veteran had fallen off of the back of a truck and had experienced 
left knee pain as a result of a prior injury.  No separation 
physical examination was conducted because the Veteran declined 
to have one.  His in-service history of symptoms at the time of 
service separation is more contemporaneous to service, so is of 
more probative value than the more recent assertions made many 
years after service separation.  See Harvey v. Brown, 6 Vet. App. 
390, 394 (1994) (upholding Board decision assigning more 
probative value to a contemporaneous medical record report of 
cause of a fall than subsequent lay statements asserting 
different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the Veteran wrote during 
treatment than to his subsequent assertion years later).  These 
inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (finding Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation.  For this reason, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms since service separation.


ORDER

Entitlement to service connection for psoriasis, to include as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for lumbar strain, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for patellofemoral pain 
syndrome of the bilateral knees, to include as due to an 
undiagnosed illness, is denied.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


